DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan (U.S. Pub. No. 20100219192) in view of Jentis et al. (U.S. Patent No. 9,365,332).
Regarding Claim 1, Quan discloses a container comprising: a base 111 (Figure 3); a wall 112 (Figure 3) disposed about and attached to said base defining a rim (Figure 3) spaced from said base and a compartment extending between said base and said wall (Figure 3); a lid 170 (Figure 3) having an inner surface and an outer surface (figure 3) coupled to said wall for covering said compartment; a diverter bar 130 (figure 3) having a body extending between body ends (Figure 3) with said body releasably engaging said wall to secure said diverter bar to said wall to define a first position separating said compartment into at least two sections (Figure 3).  Quan does not disclose a retainer attached to said lid for receiving said diverter bar and securing said diverter bar to said lid to define a storage position.  However, Jentis et al. teaches a retainer 100 (Figure 3A) attached to said lid for receiving a component for storage within 
Regarding Claim 2, Quan discloses said diverter bar includes at least one lip (figure 5) extending outwardly from said body whereby said at least one lip engages said retainer in response to said diverter bar being in said storage position (when combined with Jentis et al.).
Regarding Claim 3, Quan discloses said at least one lip includes a pair of lips (Figure 5) extending radially outward from said body opposite one another and between said body ends (Figure 5).
Regarding Claim 4, Jentis et al. teaches a lock 114 (Figure 3A) extending outwardly from said inner surface of said lid to receive said at least one lip and clutch said lip in said storage position (Figure 3A).
Regarding Claim 5, Jentis et la. teaches a flange 116 (Figure 3A) extending outwardly from said lock and parallel to said lid to allow said lock to flex in response to an opening force applied to said lock (Figure 3A).
Regarding Claim 6, Quan discloses a hook 132/134 (figure 6) attached to each of said body ends for engaging said wall; and a fortifying member (Figure 6) extending outwardly from said body end to said hook connecting said body end to said hook.
Regarding Claim 7, Quan discloses said hook includes at least one clasp 133/135 (Figure 6) extending outwardly from said hook and toward said body for engaging said wall in said first position to secure said diverter bar to said wall (figure 3).
Regarding Claim 8, Jentis et al. teaches said retainer includes a pair of braces 112 (Figure 3A), spaced from one another, extending outwardly from said inner surface of said lid for receiving said hook and sandwiching said hook and said diverter bar between said braces in said storage position (Figure 3A).
Regarding Claim 9, Quan discloses a container comprising: a base 111 (Figure 3); a wall 112 (Figure 3) disposed about and attached to said base defining a rim (Figure 3) spaced from said base and a compartment 105 (Figure 3) extending between said base and said wall; a lid 170 (figure 3) having an inner surface and an outer surface (Figure 3) coupled to said wall for covering said compartment; a diverter bar 130 (Figure 3) having a body extending between body ends (Figure 3) with said body releasably engaging said wall to secure said diverter bar to said wall to define a first position separating said compartment into at least two sections (Figure 3); a hook 132/134 (Figure 6) attached to each of said body ends for engaging said wall; and a fortifying member (figure 6) extending outwardly from said body end to said hook connecting said body end to said hook (Figure 6).  Quan does not disclose a retainer attached to said lid for receiving said diverter bar and securing said diverter bar to said lid to define a storage position.  However, Jentis et al. teaches a retainer 100 (Figure 3A) attached to said lid for receiving a component for storage within the lid of the container (Figure 3B).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quan to include a retainer, as taught by Jentis et al., in order to allow for storage of components within the lid.
Regarding Claim 10, Quan discloses said hook includes at least one clasp 133/135 (figure 6) extending outwardly from said hook and toward said body for engaging said wall in said first position to secure said diverter bar to said wall (Figure 3).
Regarding Claim 11, Quan discloses said diverter bar includes at least one lip (figure 5) extending outwardly from said body whereby said at least one lip engages said retainer in response to said diverter bar being in said storage position (when combined with Jentis et al.).
Regarding Claim 12, Quan discloses said at least one lip includes a pair of lips (Figure 5) extending radially outward from said body opposite one another and between said body ends (Figure 5).
Regarding Claim 13, Jentis et al. teaches a lock 114 (Figure 3A) extending outwardly from said inner surface of said lid to receive said at least one lip and clutch said lip in said storage position (Figure 3A).
Regarding Claim 14, Jentis et al. teaches a flange 116 (Figure 3A) extending outwardly from said lock and parallel to said lid to allow said lock to flex in response to an opening force applied to said lock (Figure 3A).
Regarding Claim 15, Jentis et al. teaches said retainer includes a pair of braces 112 (Figure 3A), spaced from one another, extending outwardly from said inner surface of said lid for receiving said hook and sandwiching said hook and said diverter bar between said braces in said storage position (Figure 3A).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented .
Allowable Subject Matter
Claim 16 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH J VOLZ/Examiner, Art Unit 3733